DETAILED ACTION
Claims 1-12 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Specification page 16 states “figure 1 shows a design of a multimodal energy system by means of an energy system design method in accordance with the prior art.” This is an admission that figure 1 is prior art.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claim language uses some unusual terminology. Examiner’s interpretation for respective claim terminology is noted below.
Claim 1 language “target function” is interpreted as meaning an objective function (or equivalent).
Claim 1 term “extremalizing” is interpreted to mean either minimizing or maximizing. Compare with Specification page 5 “a minimum or maximum.”
Claim 3 term “a generability ” is interpreted to refer to a generation capacity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A method for designing a multimodal energy system having a plurality of components, the method comprising:
providing a first set of parameters;
stipulating a second set of secondary conditions;
stipulating a target function;
defining a critical operating state of the multimodal energy system; and
extremalizing the target function on the basis of the first set of parameters, the second set of secondary conditions, and the critical operating state using an optimization method.
The recitation of “designing a multimodal energy system” is recited at a high level of generality and comprises a series of mental processes in the form of evaluations decisions made by the designer.
The target function is an explicit recitation of a mathematical function. The parameters, secondary conditions (i.e. constraints), and defined critical states are mathematical parameters of the optimization problem in combination with the target function (i.e. objective function). Accordingly, the first four clauses define a mathematical optimization problem. Reciting the mathematical optimization problem using prose in the claim language does not change the mathematical nature of what is described.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations. Note: no physical multimodal energy system is claimed.
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The method as claimed in claim 1, further comprising using the critical operating state to define at least one of: the first set of parameters, the second set of secondary conditions, or the target function.
Defining the parameters, secondary conditions (i.e. constraints), and the target function (i.e. objective function) is defining a mathematical optimization problem.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method as claimed in claim 1, wherein the first set of parameters includes at least one of: an energy price, a load profile, weather data, or a generability of renewable energies.
What the mathematical parameters represent does not change their characteristic as mathematical parameters.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method as claimed in claim 1, wherein:
the parameters vary over time; and
the optimization method depends on time and considers at least a first period over one year.
What the mathematical parameters represent does not change their characteristic as mathematical parameters.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method as claimed in claim 1, wherein the target function includes at least one of: an operating cost of the multimodal energy system, carbon dioxide emission of the multimodal energy system, or primary energy use of the multimodal energy system.
The target function (i.e. objective function) remains an explicit recitation of a mathematical function.
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The method as claimed in claim 1, wherein the critical operating state comprises at least one of: a power failure, a heat failure, a cold failure, a failure of an energy transfer line, or a failure of a component of the multimodal energy system.
What the mathematical state definition represent does not change their characteristic as mathematical state definition.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:


When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method as claimed in claim 1, further comprising using parameters characterizing the critical operating state.
Using the mathematical defined parameters to define the mathematical definition of the operating state remains within the realm of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. The method as claimed in claim 7, wherein the characterizing parameters includes at least one of: weather data, an availability of energy transfer lines, an availability of renewable energy generation, a minimum capacity of an energy store, or a proportional energy requirement in relation to an energy peak load.
What the mathematical parameters represent does not change their characteristic as mathematical parameters.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. The method as claimed in claim 1, further comprising considering a plurality of critical operating states using the optimization method when extremalizing the target function;
wherein the critical operating states are weighted based on frequency or relevance.
Using a plurality of mathematically defined critical operating states for the mathematical optimization problem remains a mathematical concept.
Defining the critical operating states according to a mathematical frequency or mathematical relevance remains a mathematical definition for the critical operating states.
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. The method as claimed in claim 1, further comprising using monitoring data of a comparable multimodal energy system for stipulating the at least one critical operating state.
Using “data” for ‘stipulating’ the critical operating state does not alter the resulting mathematical character of the mathematical definition of the critical operating states for the mathematical optimization problem.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:


When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
11. The method as claimed in claim 10, further comprising using the monitoring data to ascertain a plurality of critical operating states;
wherein a subset of the ascertained critical operating states stipulated based on frequency of occurrence is considered by for the optimization method.
Using “data” for ‘stipulating’ the critical operating state does not alter the resulting mathematical character of the mathematical definition of the critical operating states for the mathematical optimization problem. Defining the critical operating states based on a mathematical frequency of occurrence fails to alter the character of the mathematically defined critical operating states.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 11 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 11 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 12 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
12. The method as claimed in claim 10, wherein a computer cloud provides the monitoring data.
The recitation of “providing” the monitoring data is recited at a high level of generality and amounts to instructions to perform any kind of data gathering to acquire the monitoring data. Mere data gathering is extra solution activity. See MPEP §2106(g).
The recitation of “a computer cloud” is a generic recitation of using a computer server. Mere instruction to implement an abstract idea using a computer fails to render a claim patent eligible. See MPEP §2106.05(f).
Claim 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B here is the same as under step 2A(ii) above. See MPEP §2106.05(f) and (g) cited above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moura, M., et al. “Embedding Resilience in the Design of the Electricity Supply for Industrial Clients” PLoS ONE, vol. 12, no. 11:e0188875 (30 November 2017) [herein “Moura”] in view of Wolfrum, P., Kautz, M. & Schäfer, J. “Optimal Control of Combined Heat and Power Units under Varying Thermal Loads” Control Engineering Practice, vol. 30, pp. 105-111 (2013) [herein “Wolfrum”].
Claim 1 recites “1. A method for designing a multimodal energy system having a plurality of components.” Moura title discloses “Embedding Resilience in the Design of the Electricity Supply for Industrial Clients.” Design of the electricity supply is designing an energy system with a plurality of components.
Moura does not explicitly disclose a multimodal system; however, in analogous art of optimizing power systems, Wolfrum abstract teaches “This paper describes a model based optimizer that allows a combined heat and power (CHP) unit to supply backup power to a Smart Grid on the one hand and minimize the cost for heat and power supply on the other hand.” Combined heat and power is a multimodal energy system. Heat and power are respective modes. Wolfrum page 106 section 2 describes a dynamic model of a CHP system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura and Wolfrum. One having ordinary skill in the art would have found motivation to use a dynamic model of a CHP into the system of optimizing design resilience of an electricity supply for the advantageous purpose of minimizing total cost of operation while utilizing CHP units with very high overall efficiency. See Wolfrum section 3 first and second paragraphs.
Examiner further notes the analogousness of Moura and Wolfrum. Wolfrum page 106 left column second paragraph teaches using MINLP. Wolfrum page 106 left column fourth paragraph and section 3 teaches minimizing a cost function. Wolfrum section 5 considers different scenario conditions. This is highly analogous to the MILP minimizing total cost taught by Moura.
Claim 1 further recites “the method comprising: providing a first set of parameters.” Moura page 7 8th paragraph discloses “This problem gives rise to an [Mixed-Integer Linear Programming parameters and variables are described in Tables 1 and 2, respectively.” Moura page 8 table 1 discloses “Description of the parameters.” The various parameters are a first set of parameters.
Claim 1 further recites “stipulating a second set of secondary conditions.” Moura pages 11-12 discloses “subject to: [equations (5)-(29)].” Moura page 12 describes “Constraint 5” and “Constraints 6-14.” Each of the constraints of equations (5)-(29) is a respective secondary condition. The constraints are a set of secondary conditions.
Claim 1 further recites “stipulating a target function.” Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.
The objective function of overall cost is a target function.
Claim 1 further recites “defining a critical operating state of the multimodal energy system.” Moura page 7 second paragraph discloses “considering different disruptive scenarios (each with its own probability of occurrence).” The respective disruptive scenarios are critical operating states of the energy system.
Claim 1 further recites “and extremalizing the target function on the basis of the first set of parameters, the second set of secondary conditions, and the critical operating state using an optimization method.” The claim language of “extremalizing the target function… using an optimization method” is interpreted to mean either minimizing or maximizing the objective function.
Moura page 7 second paragraph discloses “This paper proposes an optimization model to minimize the total expected costs.” Minimizing the total expected costs is extremalizing the target function.
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.
MILP is an optimization method.
2. The method as claimed in claim 1, further comprising using the critical operating state to define at least one of: the first set of parameters, the second set of secondary conditions, or the target function.” From the above list of alternatives the Examiner is selecting “the target function.”
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.
The cost including a cost of disruptive scenarios is using the critical operating states to define at least a target function. The overall cost objective function is a target function. The disruptive scenarios are critical operating states.
Claim 3 further recites “3. The method as claimed in claim 1, wherein the first set of parameters includes at least one of: an energy price, a load profile, weather data, or a generability of renewable energies.” From the above list of alternatives the Examiner is selecting “a load profile.”
Moura page 6 second paragraph discloses “Under normal conditions, each client has a demand Qi, which is served by a specific SSj (primary assignment) with capacity Kj to accommodate the demand assigned to it.” The demand Q is a load parameter.
Furthermore, the capacity K is a generability of energy. Moura page 8 table 1 lists “                        
                            
                                
                                    α
                                
                                
                                    j
                                
                            
                        
                    ” as “Cost of adding Kj units to SSj capacity.” The cost of added capacity corresponds with an energy price.
Claim 5 further recites “5. The method as claimed in claim 1, wherein the target function includes at least one of: an operating cost of the multimodal energy system, carbon dioxide emission of the multimodal energy system, or primary energy use of the multimodal energy system.” From the above list of alternatives the Examiner is selecting “an operating cost of the multimodal energy system.”
Moura page 2 sixth paragraph discloses:
our problem is modelled using Mixed-Integer Linear Programming (MILP) with the overall expected costs as the objective function, including the costs of pre-event decisions, the expected costs arising from the financial impact of disruptive scenarios on the network and the expected costs of post-event actions.

Claim 6 further recites “6. The method as claimed in claim 1, wherein the critical operating state comprises at least one of: a power failure, a heat failure, a cold failure, a failure of an energy transfer line, or a failure of a component of the multimodal energy system.” From the above list of alternatives the Examiner is selecting “a failure of a component of the multimodal energy system.”
Moura page 15 third paragraph discloses “A single failure is understood as the loss of a node (SS) or a link (subtransmission lines). Multiple failures can be observed.” Moura page 15 table 4 discloses “description of the scenarios.” A failure of a node SS is a failure of a component of the multimodal energy system.
Furthermore, Moura page 15 table 4 second row discloses “failure of the line between the k-th chemical/petrochemical and the correspond SS.” A failure of the line is a failure of an energy transfer line.
Claim 7 further recites “7. The method as claimed in claim 1, further comprising using parameters characterizing the critical operating state.” Moura page 15 table 4 third column “pc” lists probabilities for respective failure event scenarios using respective variables/parameters. This parameterization of different failure scenarios is using parameters to characterize different critical operating states.
Claim 8 further recites “8. The method as claimed in claim 7, wherein the characterizing parameters includes at least one of: weather data, an availability of energy transfer lines, an availability of renewable energy generation, a minimum capacity of an energy store, or a proportional energy requirement in relation to an energy peak load.” From the above list of alternatives the Examiner is selecting “an availability of energy transfer lines.”
Moura page 15 table 4 rows 3-5 disclose “failure of the line ….” Each of these line failures with corresponding probability is an indication of availability of respective energy transfer lines.
Claim 9 further recites “9. The method as claimed in claim 1, further comprising considering a plurality of critical operating states using the optimization method when extremalizing the target function.” Moura page 15 table 4 discloses “multiple failures.” Moura page 15 third paragraph discloses “multiple failures can be observed.” Multiple failures are a plurality of critical operating states.
wherein the critical operating states are weighted based on frequency or relevance.” Moura page 15 first paragraph discloses “we defined a set of scenarios and their associated probability pc.” The corresponding probabilities is a weighting based on both frequency and relevance.
Dependent Claim 4
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moura and Wolfrum as applied to claim 1 above, and further in view of US patent 8,880,220 B2 Francino, et al. [herein “Francino”].
Claim 4 further recites “4. The method as claimed in claim 1, wherein: the parameters vary over time.” Moura page 8 table 1 first listed parameter is “time period (hours).”
Claim 4 further recites “and the optimization method depends on time and considers at least a first period over one year.” Neither Moura nor Wolfrum explicitly disclose a time period of one year; however, in analogous art of optimizing an energy system, Francino column 27 lines 48-49 teaches “the expert system 12 might receive, as inputs, the type of day, the time year, the time of day, etc..” The time of year is an indication of the time period over a year interval.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Wolfrum, and Francino. One having ordinary skill in the art would have found motivation to use input of the time of year into the system of optimizing design resilience of an electricity supply for the advantageous purpose of “determining a plant configuration that results in maximum profit or minimal energy usage.” See Francino column 27 lines 64-66.
Dependent Claims 10-12
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moura and Wolfrum as applied to claim 1 above, and further in view of US 2011/0029341 A1 Muse et al. [herein “Muse”].
Claim 10 further recites “10. The method as claimed in claim 1, further comprising using monitoring data of a comparable multimodal energy system for stipulating the at least one critical operating state.” Neither Moura nor Wolfrum explicitly disclose stipulating operating states using 
Alternative scenarios may be created for comparison against the baseline performance or against other proposed scenarios to allow a reviewer or financial officer to determine the most effective course of action. … The historical outcome of the changes can then be analyzed to allow a reviewer to understand the true impact of the decisions and act on that information accordingly. The scenarios can be analyzed against financial variables such as projected energy forecasts, projected utility based emissions, expected taxes or incentives, expected discount rates, or expected costs of goods or materials.
Creating scenarios for comparison using historical outcomes is using monitoring data of comparable systems to stipulate respective scenarios. The scenarios correspond with critical operating states.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Wolfrum, and Muse. One having ordinary skill in the art would have found motivation to use historical data for creating scenarios into the system of optimizing design resilience of an electricity supply for the advantageous purpose of analyzing projected energy forecasts, energy usage, and compare performance of different changes to the energy system. See Muse paragraph 18.
Claim 11 further recites “11. The method as claimed in claim 10, further comprising using the monitoring data to ascertain a plurality of critical operating states.” Neither Moura nor Wolfrum explicitly disclose stipulating operating states using monitoring data of comparable systems; however, in analogous art of minimizing energy costs, Muse paragraph 18 teaches:
Alternative scenarios may be created for comparison against the baseline performance or against other proposed scenarios to allow a reviewer or financial officer to determine the most effective course of action. … The historical outcome of the changes can then be analyzed to allow a reviewer to understand the true impact of the decisions and act on that information accordingly. The scenarios can be analyzed against financial variables such as projected energy forecasts, projected utility based emissions, expected taxes or incentives, expected discount rates, or expected costs of goods or materials.
Creating scenarios for comparison using historical outcomes is using monitoring data of comparable systems to stipulate respective scenarios. The scenarios correspond with critical operating states.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Wolfrum, and Muse. One having ordinary skill in the art would have found motivation to use historical data for creating scenarios into the system of optimizing design resilience of an electricity supply for the advantageous purpose of analyzing projected energy See Muse paragraph 18.
Claim 11 further recites “wherein a subset of the ascertained critical operating states stipulated based on frequency of occurrence is considered by for the optimization method.” Moura page 15 table 4 third column “pc” lists probabilities for respective failure event scenarios using respective variables/parameters. The probability for a corresponding scenario (failure event) is a frequency of occurrence for the respective scenario. The failure event scenarios correspond with critical operating states.
Claim 12 further recites “12. The method as claimed in claim 10, wherein a computer cloud provides the monitoring data.” The optimization of mixed-integer linear programming (MILP) (Moura abstract first sentence) is performed almost exclusively by computer.
But, neither Moura nor Wolfrum explicitly disclose cloud computing providing the monitoring data; however, in analogous art of minimizing energy costs, Muse paragraph 118 teaches “a connection from a remote device/client machine 1910 to the ecoEngine 110 over the network 199 to support a secondary client device. The client machine 1910 communicates from a local application/browser 1930 through the communication layer 1915 to interact with the system.” Communicating from a remote computer via a browser to interact with the system is using a cloud computer. A remote server corresponds with a computer cloud.
Muse claim 1 teaches “the central management server being configured to maintain a set of measured or calculated audit data.” The audit data corresponds with monitoring data of comparable systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Moura, Wolfrum, and Muse. One having ordinary skill in the art would have found motivation to use historical data for creating scenarios into the system of optimizing design resilience of an electricity supply for the advantageous purpose of analyzing projected energy forecasts, energy usage, and compare performance of different changes to the energy system. See Muse paragraph 18.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jha, S., et al. “Synthesis of Optimal Switching Logic for Hybrid Systems” IEEE Proceedings of Ninth ACM Int'l Conf. on Embedded Software EMSOFT, pp. 107-116 (2011)
teaches
Formulates an optimization problem for finding switching logic to minimize long-run cost from an initial state of a given multimodal system and performance metrics.
US 20210240872 A1 Ackermann; Simon et al.

Evaluated for potential double patenting
US 10551802 B2 Fischer; Jan et al.

Evaluated for potential double patenting
US 8126685 B2 Nasle; Adib

Automatic real-time optimization and intelligent control of electrical power distribution and transmission systems
US 7519454 B2 Gardner; Robert Matthew et al.

Location determination of power system disturbances based on frequency responses of the system
US 8019445 B2 Marhoefer; John Joseph

Optimization of distributed generation
US 10140585 B2 Fife; John Michael

Control systems and methods for economical optimization of an electrical system including battery degradation


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        20 October 2021